EXHIBIT 10.21




PREFERRED SHARE PURCHASE AGREEMENT




THIS SHARE PURCHASE AGREEMENT (hereinafter referred to as the “Agreement”), is
entered into as of this September __ , 2009, by and between ONE Holdings, Corp.
(formally known as Contracted Services, Inc.), a Florida corporation (the “ONEH”
or the “Company”) and United Green Technology Inc., a Nevada corporation
(“UGTI”) (collectively referred to as the “Parties” and individually as a
“Party”).




W I T N E S S E T H







WHEREAS, UGTI desires to sell to ONEH and ONEH desires to purchase from UGTI
$5,000,000 worth of UGTI Series A Convertible Preferred Stock (“UGTI Preferred
Stock”), which provides for super voting and conversion rights subject to the
terms and conditions of this Agreement; and




WHEREAS, the Parties intend that the transaction contemplated herein (the
“Transaction”) qualify as a reorganization and tax-free exchange under
Section 368(a) of the Internal Revenue Code of 1986, as amended.




NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




ARTICLE I

PURCHASE OF UGTI PREFERRED STOCK




1.1

Purchase.   UGTI hereby agrees to sell to ONEH and ONEH hereby agrees to
purchase from UGTI such number of shares of UGTI’s Convertible Preferred Stock
as will, upon conversion thereof, equal Twenty Percent (20%) of the issued and
outstanding UGTI common stock upon such conversion. Each share of UGTI
Convertible Preferred Stock shall provide ONEH with the right to vote such
number of votes as will equal Twenty Percent (20%) of all shares entitled to on
all matters submitted to a vote of the shareholders of UGTI.  ONEH shall pay to
UGTI for said shares of UGTI Preferred Stock $5,000,000 (the “Purchase Price”)
which shall be paid by ONEH through the issuance to UGTI of 5,000 shares of ONEH
Preferred Stock (which shall be convertible into 5,000,000 shares of ONEH Common
Stock, the “ONEH Stock”).




1.2

UGTI hereby agrees that: (i) thirty five percent (35%) of the ONEH Common Stock
issued to UGTI as set forth in Section 1.1 above shall be deposited into an
Escrow; and (ii) in the event UGTI’s EBITDA for fiscal year 2009 is less than
UGTI’s EBITDA for fiscal 2008, the number of shares issuable to UGTI under
Section 1.1 above shall be reduced (the “Adjustment”) by the number obtained in
the following formula:  (i) number of shares of ONEH Stock received by UGTI
according to Section 1.1 less (ii) the product of the 2009 EBITDA multiplied by
the number of shares of ONEH Stock received by UGTI divided by 2008 EBITDA (the
“Adjustment Shares”); and (iii) in the event there are not sufficient number of
Adjustment Shares to compensate ONEH for such Adjustment, UGTI shall deliver to
ONEH such number of ONEH shares as are needed to achieve the correct number of
Adjustment Shares within 5 days following ONEH’s written request.





1




--------------------------------------------------------------------------------

  

1.3

Subject to the provisions of Section 1.2 and subject to UGTI’s compliance with
applicable securities laws, after the applicable holding period, UGTI shall be
entitled to sell the shares of ONEH Common Stock in the public market to raise
capital, if required for UGTI’s business needs.  Except as otherwise expressly
provided herein and subject to the resale requirements of Rule 144 promulgated
under the Securities Act of 1933, as amended, or any other rule or agreement
that otherwise restricts UGTI from selling the ONEH Stock, UGTI agrees that it
may only sell the ONEH Stock subject to the following conditions commencing from
the date of this Agreement until 3 years thereafter (the “Lock Up/Leak Out
Period”) as follows:  

a.

if on any day the Shareholder desires to sell any of the ONEH Stock, the
Shareholder will not sell more than 10% of the average daily volume of trading
in the ONEH Stock for the ten (10) consecutive trading days immediately
preceding any such trading day;




b.

UGTI will only sell the ONEH Stock at the "offer" or "ask" price stated by the
relevant market maker and UGTI agrees that it will not sell ONEH Stock at the
"bid" price;




c.

UGTI agrees that it will not engage in any short selling of the ONEH Stock
during the Lock-Up/Leak Out Period;




d.

UGTI agrees that it will comply with all obligations and requirements under
applicable “insider” trading rules; and




Except as set forth in this Section 1.3, UGTI agrees that it will not transfer,
pledge, or hypothecate the ONEH Stock without the prior written consent of ONEH.




1.4

Piggy-Back Registration.




(i)

If, at any time prior to December 31, 2010, ONEH proposes to file a registration
statement under the Securities Act with respect to an offering by ONEH or any
other party of ONEH Common Stock (other than a registration statement on Form
S-4 or S-8 or any successor form or a registration statement filed solely in
connection with an exchange offer, a business combination transaction or an
offering of securities solely to the existing stockholders or employees of
ONEH), then ONEH, on each such occasion, shall give written notice (each, a
"ONEH Piggy-Back Notice") of such proposed filing to UGTI at least fifteen days
before the anticipated filing date of such registration statement, and such ONEH
Piggy-Back Notice also shall be required to offer to UGTI the one-time
opportunity to register such aggregate number of shares of ONEH Common Stock as
UGTI may request, subject to the terms hereof.  UGTI shall have the one-time
right, exercisable for the five days immediately following the giving of the
ONEH Piggy-Back Notice, to request, by written notice (each, a "UGTI Notice") to
ONEH, the inclusion of all or any portion of the shares of ONEH Common Stock
owned by UGTI in such registration statement.  ONEH shall use reasonable efforts
to cause the managing underwriter(s) of a proposed underwritten offering to
permit the inclusion of the UGTI’s ONEH shares which were the subject of the
UGTI Notice in such underwritten offering on the same terms and conditions as
any similar securities of ONEH included therein.  Notwithstanding anything to
the contrary contained in this Section 1.4(i), if the managing underwriter(s) of
such underwritten offering or any proposed underwritten offering delivers a
written opinion to UGTI that the total amount and kind of securities which they,
ONEH and any other person intend to





Page 2 of 14




--------------------------------------------------------------------------------

include in such offering is such as to materially and adversely affect the
success of such offering, then the amount of securities to be offered for the
account of UGTI and persons other than ONEH shall be eliminated or reduced pro
rata (based on the amount of securities owned by UGTI and other persons which
carry registration rights) to the extent necessary to reduce the total amount of
securities to be included in such offering to the amount recommended by such
managing underwriter(s) in its written opinion.




(i)

Piggy-Back Registration; Expenses.  The obligations of ONEH under this Section
1.4 shall be one time only.  Subject to the provisions of Section 1.4 hereof,
ONEH will pay all Registration Expenses in connection with any registration of
the shares of ONEH Common Stock owned by UGTI pursuant to this Section 1.4, but
ONEH shall not be responsible for the payment of any underwriter's discount,
commission or selling concession in connection therewith.




(ii)

Withdrawal or Suspension of Registration Statement.  Notwithstanding anything
contained to the contrary in this Section 1.4, ONEH shall have the absolute
right, whether before or after the giving of a ONEH Piggy-Back Notice or a UGTI
Notice, to determine not to file a registration statement, to withdraw such
registration statement or to delay or suspend pursuing the effectiveness of such
registration statement.  




(iv)

Obligations of UGTI.  In connection with any registration of ONEH Common Stock
owned by UGTI, pursuant to this Section 1.4, ONEH may require UGTI to provide
ONEH such information regarding the distribution of such shares as the Company
may from time to time reasonably request in writing.

1.5

Legends.  UGTI and ONEH each agrees and understands that until such time as the
resale of such shares of the other’s stock received by them under Section 1.1
(subject to adjustment under Section 1.2) have been registered under the 1933
Act, the certificates representing the said shares shall bear any legend as
required by the "blue sky" laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):




THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (i) IN THE ABSENCE OF (a) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (b) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (ii) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.  

1.6

The UGTI Convertible Preferred Stock purchased by ONEH pursuant to this
Agreement shall be convertible into such number of shares of UGTI common stock
as shall equal Twenty Percent (20%) of the issued and outstanding UGTI common
stock upon such conversion. Any fractional shares that would result from such
conversion will be rounded up to the next highest whole number. Each such share
so issued shall contain a legend restricting the transfer thereof in accordance
with applicable securities laws.

1.7

No Dilution.  (a)  ONEH shall neither effect, nor fix any record date with
respect to, any stock split, stock dividend, reverse stock split,
recapitalization, or similar change in ONEH's Common Stock between the date of
this Agreement and the Closing Date.  (b)  UGTI shall neither effect, nor fix
any record date with respect to, any stock split, stock dividend,





Page 3 of 14




--------------------------------------------------------------------------------

reverse stock split, recapitalization, or similar change in UGTI's Common Stock
between the date of this Agreement and the Closing Date.




1.8

Closing. The consummation of the Transaction (the "Closing") shall take place at
the offices of Arnstein & Lehr, LLP, on a date to be mutually agreed upon by the
Parties, which shall be no later than September 30th, 2009.  The date on which
the Closing actually takes place is referred to as the “Closing Date.” In
addition to the conditions set forth in Articles V and VI, not later than 40
days after the Closing Date the parties shall take the following actions:

a.

ONE shall deliver to Arnstein & Lehr, LLP as escrow agent (“Escrow Agent”) under
this Agreement the following:

i.

A copy of the Articles of Amendment (The “Amendment”) to its Amended and
Restated Articles of Incorporation which among other things authorizes
50,000,000 shares of Preferred Stock and designates 5,000 shares of the
preferred stock as Series A Convertible Preferred Stock;

ii.

A copy of the unanimous written consent of the Board of directors of ONEH
approving, authorizing and directing the filing of the Amendment with the
Secretary of State of Florida;

iii.

A Copy of the written consent of the holders of a majority of the issued and
outstanding shares of ONEH’s common stock approving, authorizing and directing
the filing of the Amendment with the Secretary of State of Florida;

iv.

A copy of the Schedule 14C information statement to be filed by ONEH with the
 unanimous written consent of ONEH’s Board of Directors and the written consent
of the holders of a majority of the issued and outstanding shares of ONEH’s
common stock approving, authorizing and directing the filing of the Amendment
with the Secretary of State of Florida;

v.

A certified copy of the Amendment as filed with Secretary of State of Florida;

vi.

A stock certificate for 5,000 shares of ONEH Preferred Stock issued in the name
of UGTI.

b.

At the Closing, each of the Parties hereto shall execute, acknowledge, and
deliver (or shall cause to be executed, acknowledged, and delivered) any and all
stock certificates, officers’ certificates, agreements, resolutions, schedules,
or other instruments required by this Agreement to be so delivered at or prior
to the Closing, together with such other items as may be reasonably requested by
the other Parties hereto and their respective legal counsel in order to
effectuate or evidence the transactions contemplated by this Agreement. If
agreed to by the Parties, the Closing may take place through the exchange of
documents (other than the exchange of stock certificates) by e-fax, fax, email
and/or express courier





Page 4 of 14




--------------------------------------------------------------------------------




 1.9

Closing Events.  At the Closing, each of the Parties hereto shall execute,
acknowledge, and deliver (or shall cause to be executed, acknowledged, and
delivered) any and all stock certificates, officers’ certificates, agreements,
resolutions, schedules, or other instruments required by this Agreement to be so
delivered at or prior to the Closing, together with such other items as may be
reasonably requested by the other Parties hereto and their respective legal
counsel in order to effectuate or evidence the Transactions.  If agreed to by
the Parties, the Closing may take place through the exchange of documents (other
than the exchange of stock certificates) by e-fax, fax, email and/or express
courier.




1.10

Escrow Account.  Thirty-five percent (35%) of the shares of ONEH Common Stock
being issued to UGTI as set forth herein shall be deposited into an escrow. Said
escrow  shall provide that the shares may be released to the respective Party
upon the occurrence or non-occurrence of certain performance events as set forth
in that certain escrow agreement executed by the Parties simultaneously with
this Agreement, which is attached hereto as Exhibit A and incorporated herein as
if fully set forth.  







ARTICLE II

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF UGTI




As an inducement to, and to obtain the reliance of ONEH, UGTI represents and
warrants as follows:




2.1

Organization.  UGTI is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Nevada.  A certified copy of the
Articles of Incorporation and bylaws of UGTI are attached hereto as Schedule
2.1.  UGTI has the power and is duly authorized, qualified, franchised, and
licensed under all applicable laws, regulations, ordinances, and orders of
public authorities to own all of its properties and assets and to carry on its
business in all material respects as it is now being conducted, including
qualification to do business as a foreign corporation in jurisdictions in which
the character and location of the assets owned by it or the nature of the
business transacted by it requires qualification.  The execution and delivery of
this Agreement does not, and the consummation of the Transactions in accordance
with the terms hereof will not, violate any provision of UGTI’s organizational
documents.  UGTI has taken all action required by laws, its articles of
incorporation, certificate of business registration, or otherwise to authorize
the execution and delivery of this Agreement. UGTI has full power, authority,
and legal right and has taken or will take all action required by law, its
Certificate of Incorporation, and otherwise to consummate the Transactions.
 UGTI shall receive a certificate of good standing from the Secretary of State
of the State of Nevada, dated as of a date within ten days prior to the Closing
Date certifying that UGTI is in good standing as a corporation in the State of
Nevada.




2.2

Capitalization.  UGTI has a total of 1,000 issued and outstanding shares of
common stock, each of which is legally issued, fully paid, and non-assessable.
 All such shares of UGTI Common Stock are held of record by the UGTI
Shareholders.  UGTI has no other capital stock, warrants, options, or other
securities convertible into shares of UGTI capital stock, outstanding other than
the UGTI Common Stock.














Page 5 of 14




--------------------------------------------------------------------------------




2.3

Taxes.




(a)

UGTI has filed all Federal, state and local tax returns required to be filed by
it from its inception to the date hereof.  All such returns are complete and
accurate in all material respects.




(b)

UGTI has no liabilities with respect to the payment of Federal, state, county,
local, or other taxes, including any deficiencies, interest, or penalties
(collectively "Taxes"), except for taxes accrued but not yet due and payable,
for which UGTI may be liable in its own right or as a transferee of the assets
of, or as a successor to, any other corporation or entity.




(c)

No deficiency for any Taxes has been proposed, asserted or assessed against
UGTI.  There has been no Tax audit, nor has there been any notice to UGTI by any
taxing authority regarding any such Tax audit, or, to the knowledge of UGTI, is
any such Tax audit threatened with regard to any Taxes or UGTI tax returns.
 UGTI does not expect the assessment of any additional Taxes of UGTI for any
period prior to the date hereof and has no knowledge of any unresolved questions
concerning the liability for Taxes of UGTI.




(d)

The books and records, financial and otherwise, of UGTI are in all material
respects complete and correct and have been maintained in accordance with good
business and accounting practices.




2.4

Information.  The information concerning UGTI set forth in this Agreement and
the schedules hereto is and will be complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading as of the date hereof
and as of the Closing Date.




2.5

Absence of Certain Changes or Events.  Except as set forth in this Agreement or
the schedules hereto, since June 30, 2009, there has not been (i) any material
adverse change in the business, operations, financial condition, or prospects of
UGTI; or (ii) any damage, destruction, or loss to UGTI (whether or not covered
by insurance) materially and adversely affecting the business, operations,
financial condition, or prospects of UGTI;




2.6

Litigation and Proceedings.  There are no actions, suits, proceedings, or
investigations pending or, to the knowledge of UGTI, threatened by or against
UGTI, or affecting UGTI, or its properties, at law or in equity, before any
court or other governmental agency or instrumentality, domestic or foreign, or
before any arbitrator of any kind.




2.7

No Conflict With Other Instruments.  The execution of this Agreement and the
consummation of the Transactions will not result in the breach of any term or
provision of, or constitute an event of default under, any material indenture,
mortgage, deed of trust, or other material contract, agreement, or instrument to
which UGTI is a party or to which any of its properties or operations are
subject.




2.8

Compliance With Laws and Regulations.  To the best of its knowledge, UGTI has
complied with all applicable statutes and regulations of any Federal, state, or
other applicable governmental entity or agency thereof, except to the extent
that noncompliance would not materially and adversely affect the business,
operations, financial condition, or prospects of





Page 6 of 14




--------------------------------------------------------------------------------

UGTI or except to the extent that noncompliance would not result in the
incurrence of any material liability.

2.9

Approval of Agreement.  The board of directors of UGTI (the “UGTI Board”) has
authorized the execution and delivery of this Agreement by UGTI and has approved
the Transactions.  Copies of said consent resolutions are attached hereto as
Schedule 2.10.




2.10

Title and Related Matters.  UGTI has good and marketable title to all of its
properties, interest in properties, and assets, real and personal, (except
properties, interest in properties, and assets sold or otherwise disposed of in
the ordinary course of business), free and clear of all liens, pledges, charges,
or encumbrances except.







2.11

Brokers.  UGTI has not entered into any contract with any person, firm or other
entity that would obligate UGTI or ONEH to pay any commission, brokerage or
finders’ fee in connection with the Transactions.




2.12

Full Disclosure.  There is no fact actually known to UGTI that would reasonably
be expected to materially and adversely affect the ability of UGTI to perform
its obligations pursuant to this Agreement.




ARTICLE III

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF ONEH




As an inducement to, and to obtain the reliance of UGTI and the UGTI
Shareholders, ONEH represents and warrants as follows:




3.1

Organization.  ONEH is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Florida. A certified copy of the
Articles of Incorporation and bylaws of ONEH are attached hereto as Schedule
3.1.  ONEH has the power and is duly authorized, qualified, franchised, and
licensed under all applicable laws, regulations, ordinances, and orders of
public authorities to own all of its properties and assets and to carry on its
business in all material respects as it is now being conducted, including
qualification to do business as a foreign corporation in jurisdictions in which
the character and location of the assets owned by it or the nature of the
business transacted by it requires qualification.  The execution and delivery of
this Agreement does not, and the consummation of the Transactions in accordance
with the terms hereof will not, violate any provision of ONEH’s organizational
documents.  ONEH has taken all action required by laws, its articles of
incorporation, certificate of business registration, or otherwise to authorize
the execution and delivery of this Agreement. ONEH has full power, authority,
and legal right and has taken or will take all action required by law, its
Certificate of Incorporation, and otherwise to consummate the Transactions.
 ONEH shall receive a certificate of good standing from the Secretary of State
of the State of Florida, dated as of a date within ten days prior to the Closing
Date certifying that ONEH is in good standing as a corporation in the State of
Florida.




3.2

Capitalization.  ONEH has a total of 101,625,000 issued and outstanding shares
of common stock, each of which is legally issued, fully paid, and
non-assessable.  All such shares of ONEH Common Stock are held of record by the
ONEH Shareholders.  ONEH has no other capital stock, warrants, options, or other
securities convertible into shares of ONEH capital stock, outstanding other than
the ONEH Common Stock.





Page 7 of 14




--------------------------------------------------------------------------------




3.3

Taxes.  




(a)

ONEH has filed all Federal, state and local tax returns required to be filed by
it from its inception to the date hereof.  All such returns are complete and
accurate in all material respects.




(b)

ONEH has no liabilities with respect to the payment of Federal, state, county,
local, or other taxes, including any deficiencies, interest, or penalties
(collectively "Taxes"), except for taxes accrued but not yet due and payable,
for which ONEH may be liable in its own right or as a transferee of the assets
of, or as a successor to, any other corporation or entity.




(c)

No deficiency for any Taxes has been proposed, asserted or assessed against
ONEH.  There has been no Tax audit, nor has there been any notice to ONEH by any
taxing authority regarding any such Tax audit, or, to the knowledge of ONEH, is
any such Tax audit threatened with regard to any Taxes or ONEH tax returns.
 ONEH does not expect the assessment of any additional Taxes of ONEH for any
period prior to the date hereof and has no knowledge of any unresolved questions
concerning the liability for Taxes of ONEH.




(d)

The books and records, financial and otherwise, of ONEH are in all material
respects complete and correct and have been maintained in accordance with good
business and accounting practices.




3.4

Information.  The information concerning ONEH set forth in this Agreement and
the schedules hereto is and will be complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading as of the date hereof
and as of the Closing Date.




3.5

Absence of Certain Changes or Events.  Except as set forth in this Agreement or
the schedules hereto, since June 30, 2009, there has not been (i) any material
adverse change in the business, operations, financial condition, or prospects of
UGTI; or (ii) any damage, destruction, or loss to ONEH (whether or not covered
by insurance) materially and adversely affecting the business, operations,
financial condition, or prospects of ONEH;




3.6

Litigation and Proceedings.  There are no actions, suits, proceedings, or
investigations pending or, to the knowledge of ONEH, threatened by or against
ONEH, or affecting ONEH, or its properties, at law or in equity, before any
court or other governmental agency or instrumentality, domestic or foreign, or
before any arbitrator of any kind.




3.7

No Conflict With Other Instruments.  The execution of this Agreement and the
consummation of the Transactions will not result in the breach of any term or
provision of, or constitute an event of default under, any material indenture,
mortgage, deed of trust, or other material contract, agreement, or instrument to
which ONEH is a party or to which any of its properties or operations are
subject.




3.8

Compliance With Laws and Regulations.  To the best of its knowledge, ONEH has
complied with all applicable statutes and regulations of any Federal, state, or
other





Page 8 of 14




--------------------------------------------------------------------------------

applicable governmental entity or agency thereof, except to the extent that
noncompliance would not materially and adversely affect the business,
operations, financial condition, or prospects of ONEH or except to the extent
that noncompliance would not result in the incurrence of any material liability.

3.9

Approval of Agreement.  The board of directors of ONEH (the “ONEH Board”) has
authorized the execution and delivery of this Agreement by ONEH and has approved
the Transactions.  Copies of said consent resolutions are attached hereto as
Schedule 3.7.




3.10

Title and Related Matters.  ONEH has good and marketable title to all of its
properties, interest in properties, and assets, real and personal, (except
properties, interest in properties, and assets sold or otherwise disposed of in
the ordinary course of business), free and clear of all liens, pledges, charges,
or encumbrances except.




3.11

Brokers.  ONEH has not entered into any contract with any person, firm or other
entity that would obligate ONEH or ONEH to pay any commission, brokerage or
finders’ fee in connection with the Transactions.




3.12

Full Disclosure.  There is no fact actually known to ONEH that would reasonably
be expected to materially and adversely affect the ability of ONEH to perform
its obligations pursuant to this Agreement.




ARTICLE IV

INDEMNIFICATION




4.1

Indemnification.




(a)

UGTI hereby agrees to indemnify ONEH and each of its officers and directors
against any loss, liability, claim, damage, or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing, or defending against any litigation, commenced or threatened, or any
claim whatsoever), to which it or they may become subject arising out of or
based upon any breach by UGTI of any of its representations, warranties, or
covenants as set forth in this Agreement.




(b)

ONEH hereby agrees to indemnify the UGTI Shareholders, UGTI, and each of its
officers and directors from and against any loss, liability, claim, damage, or
expense (including, but not limited to, any and all expense whatsoever
reasonably incurred in investigating, preparing, or defending against any
litigation, commenced or threatened, or any claim whatsoever), to which it or
they may become subject arising out of or based on breach by ONEH of any of its
representations, warranties, or covenants as set forth in this Agreement.







ARTICLE V

CONDITIONS PRECEDENT TO OBLIGATIONS OF ONEH




The obligations of ONEH under this Agreement are subject to the satisfaction, at
or before the Closing, of the following conditions:




5.1

Accuracy of Representations; Performance.  The representations and warranties
made by UGTI in this Agreement were true when made and shall be true as of the
Closing Date (except for changes therein permitted by this Agreement) with the
same force and effect as if





Page 9 of 14




--------------------------------------------------------------------------------

such representations and warranties were made at and as of the Closing Date, and
UGTI shall have performed and complied with all covenants and conditions
required by this Agreement to be performed or complied with by UGTI prior to or
at the Closing.




5.2

Officer’s Certificate.  ONEH shall have been furnished with a certificate dated
the Closing Date and signed by a duly authorized officer of UGTI confirming that
the conditions set forth in Section 5.1 have been satisfied.




5.3

No Material Adverse Change.  Prior to the Closing Date, there shall not have
occurred any material adverse change in the business, operations, financial
condition, or prospects of UGTI, nor shall any event have occurred which, with
the lapse of time or the giving of notice, may cause or create any material
adverse change in the business, operations, financial condition, or prospects of
UGTI.




5.4

Good Standing.  ONEH shall have received a certificate of good standing from the
Secretary of State of the State of Delaware, dated as of a date within ten days
prior to the Closing Date certifying that UGTI is in good standing as a
corporation in the State of Delaware.




5.5

Other Items.




(a)

ONEH shall have received such further documents, certificates, or instruments
relating to the Transactions as ONEH may reasonably request.




(b)

ONEH shall have completed, and shall be satisfied with, in its sole discretion,
its due diligence review of UGTI.




(c)

The Transactions shall have been approved by the UGTI Board of Directors and the
UGTI Shareholders.




(d)

Any necessary third-party consents shall be obtained prior to Closing.







ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF UGTI




The obligations of UGTI under this Agreement are subject to the satisfaction, at
or before the Closing, of the following conditions:




6.1

Accuracy of Representations; Performance.  The representations and warranties
made by ONEH in this Agreement were true when made and shall be true as of the
Closing Date (except for changes therein permitted by this Agreement) with the
same force and effect as if such representations and warranties were made at and
as of the Closing Date, and ONEH shall have performed and complied with all
covenants and conditions required by this Agreement to be performed or complied
with by ONEH prior to or at the Closing.




6.2

Officer’s Certificate.  UGTI shall have been furnished with a certificate dated
the Closing Date and signed by a duly authorized officer of ONEH confirming that
the conditions set forth in Section 6.1 have been satisfied.




6.3

No Material Adverse Change.  Prior to the Closing Date, there shall not have
occurred any material adverse change in the business, operations, financial
condition, or





Page 10 of 14




--------------------------------------------------------------------------------

prospects of ONEH nor shall any event have occurred which, with the lapse of
time or the giving of notice, may cause or create any material adverse change in
the business, operations, financial condition, or prospects of ONEH.




6.4

Good Standing.  UGTI shall have received a certificate of good standing from the
Secretary of State of the State of Nevada, dated as of a date within ten days
prior to the Closing Date certifying that ONEH is in good standing as a
corporation in the State of Nevada.




6.5

Other Items.




(a)

UGTI shall have received such further documents, certificates, or instruments
relating to the Transactions as UGTI may reasonably request




(b)

UGTI shall have completed, and shall be satisfied with, in its sole discretion,
its due diligence review of ONEH.




(b)

The Transactions shall have been approved by ONEH's Board of Directors.







ARTICLE VII

TERMINATION




7.1

Termination.  (a)

This Agreement may be terminated by either the UGTI Board or ONEH's Board at any
time prior to the Closing Date if: (i) there shall be any actual or threatened
action or proceeding before any court or any governmental body which shall seek
to restrain, prohibit, or invalidate the Transactions and which, in the judgment
of such Board of Directors, made in good faith and based on the advice of its
legal counsel, makes it inadvisable to proceed with the exchange contemplated by
this Agreement; or (ii) any of the Transactions are disapproved by any
regulatory authority whose approval is required to consummate such Transactions
or in the judgment of such Board of Directors, made in good faith and based on
the advice of counsel, there is substantial likelihood that any such approval
will not be obtained or will be obtained only on a condition or conditions which
would be unduly burdensome, making it inadvisable to proceed with the exchange.
In the event of termination pursuant to this paragraph (a) of Section 7.1, no
obligation, right, or liability shall arise hereunder.




(b)

This Agreement may be terminated at any time prior to the Closing by action of
ONEH's Board if UGTI shall fail to comply in any material respect with any of
its covenants or agreements contained in this Agreement or if any of the
representations or warranties of UGTI contained herein shall be inaccurate in
any material respect, and, in either case if such failure is reasonably subject
to cure, it remains uncured for seven days after notice of such failure is
provided to UGTI. If this Agreement is terminated pursuant to this paragraph (b)
of Section 7.1, this Agreement shall be of no further force or effect, and no
obligation, right, or liability shall arise hereunder.




(c)

This Agreement may be terminated at any time prior to the Closing by action of
the UGTI Board if ONEH shall fail to comply in any material respect with any of
its covenants or agreements contained in this Agreement or if any of the
representations or warranties of ONEH contained herein shall be inaccurate in
any material respect, and, in either case if such failure is reasonably subject
to cure, it remains uncured for seven days after notice of such failure is
provided to ONEH.  If this Agreement is terminated pursuant to this paragraph





Page 11 of 14




--------------------------------------------------------------------------------

(c) of Section 7.1, this Agreement shall be of no further force or effect, and
no obligation, right, or liability shall arise hereunder.







ARTICLE VIII

MISCELLANEOUS




8.1

Governing Law.  This Agreement shall be governed by, enforced, and construed
under and in accordance with the laws of the State of Florida, without regard to
its choice of law principles.




8.2

Notices.  Any notices or other communications required or permitted hereunder
shall be sufficiently given if personally delivered to it or sent by registered
mail or certified mail, postage prepaid, or by prepaid telegram and any such
notice or communication shall be deemed to have been given as of the date so
delivered, mailed, or telegraphed.




8.3

Expenses.  Except as otherwise set forth herein, each Party shall bear its own
costs and expenses associated with the Transactions contemplated by this
Agreement.




8.4

Schedules; Knowledge.  Each Party is presumed to have full knowledge of all
information set forth in the other Party’s schedules delivered pursuant to this
Agreement.




8.5

Third Party Beneficiaries.  This contract is solely between ONEH and UGTI and,
except as specifically provided, no director, officer, stockholder, employee,
agent, independent contractor, or any other person or entity shall be deemed to
be a third party beneficiary of this Agreement.




8.6

Entire Agreement.  This Agreement represents the entire agreement between the
Parties relating to the Transaction. There are no other courses of dealing,
understandings, agreements, representations, or warranties, written or oral,
except as set forth herein.




8.7

Survival.  The representations and warranties of the respective Parties shall
survive the Closing Date and the consummation of the Transactions.




8.8

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which taken together shall be but a
single instrument.




8.9

Amendment or Waiver.  Every right and remedy provided herein shall be cumulative
with every other right and remedy, whether conferred herein, at law, or in
equity, and may be enforced concurrently herewith, and no waiver by any Party of
the performance of any obligation by the other shall be construed as a waiver of
the same or any other default then, theretofore, or thereafter occurring or
existing. At any time prior to the Closing Date, this Agreement may be amended
by a writing signed by all Parties hereto, with respect to any of the terms
contained herein, and any term or condition of this Agreement may be waived or
the time for performance hereof may be extended by a writing signed by the Party
or Parties for whose benefit the provision is intended.




8.10

Further Assurances.  Each Party to this Agreement shall take all such actions
reasonably necessary to effectuate the terms and conditions of this Agreement
and the Transactions set forth herein.





Page 12 of 14




--------------------------------------------------------------------------------




8.11

Assignment.  Subject to any provisions herein to the contrary, this Agreement
shall inure to the benefit of and be binding upon the Parties hereto and their
respective legal representatives, successors and assigns; provided, however,
that no Party may assign this Agreement without the prior written consent of the
other Parties.




8.12

Severability.  In the event any provision of this Agreement is held to be
invalid, illegal or unenforceable for any reason and in any respect, such
invalidity, illegality, or unenforceability shall in no event affect, prejudice
or disturb the validity of the remainder of this Agreement, which shall remain
in full force and effect, enforceable in accordance with its terms.




[THE EXECUTIONS ARE ON THE FOLLOWING SIGNATURE PAGE]

[THE REMAINDER OF THIS PAGE IS BLANK]





Page 13 of 14




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first above-written.




ONE HOLDINGS, CORP.

By:

______________________________________

Name:

______________________________________

Title:

______________________________________




 

UNITED GREEN TECHNOLOGY, INC.

By:

______________________________________

Name:

______________________________________

Its:

______________________________________







 














Page 14 of 14


